*571[UNPUBLISHED]
PER CURIAM.
Julian Castaneda appeals the 140-month prison sentence the district court1 imposed following this court’s remand for resentencing under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Counsel has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which he seeks leave to withdraw. We conclude the sentence was not unreasonable. See United States v. Bryant, 446 F.3d 1317, 1319 (8th Cir.2006) (when there is no dispute about applicable Guidelines range, appeals court considers whether sentence imposed is reasonable in light of 18 U.S.C. § 3553(a) factors). Further, after our review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues.
Accordingly, we grant counsel leave to withdraw, and we affirm the sentence.

. The Honorable Joan N. Ericksen, United States District Judge for the District of Minnesota.